
	

114 S2329 PCS: Stop Extremists Coming Under Refugee Entry Act
U.S. Senate
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IICalendar No. 301114th CONGRESS1st Session
		S. 2329
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2015
			Mr. Paul introduced the following bill; which was read the first time
		
		November 30, 2015Read the second time and placed on the calendarA BILL
		To prevent the entry of extremists into the United States under the refugee program, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Stop Extremists Coming Under Refugee Entry Act or the SECURE Act.
		2.Enhanced refugee security screening
 (a)RegistrationThe Secretary of Homeland Security shall notify each alien admitted as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) or granted asylum under section 208 of such Act (8 U.S.C. 1158) that the alien, not later than 30 days after the date of the enactment of this Act—
 (1)shall register with the Department of Homeland Security as part of the enhanced screening process described in section 3; and
 (2)shall be interviewed and fingerprinted by an official of the Department of Homeland Security. (b)Background checkThe Secretary of Homeland Security shall screen and perform a security review on all individuals seeking asylum or refugee status under section 207 or 208 of the Immigration and Nationality Act to ensure that such individuals do not present a national security risk to the United States.
 (c)MonitoringThe Secretary of Homeland Security shall monitor individuals granted asylum or admitted as refugees for indications of terrorism.
			(d)Reports and certifications
 (1)Annual screening effectiveness reportsNot later than 25 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security shall submit a report to Congress that—
 (A)describes the effectiveness with which the Department is screening applicants for asylum and refugee status;
 (B)identifies the number of aliens seeking asylum or refugee status who were screened and registered during the past fiscal year, broken down by country of origin;
 (C)identifies the number of unfinished or unresolved security screenings for aliens described in subparagraph (B);
 (D)identifies the number of refugees admitted to the United States under section 207 or 208 of the Immigration and Nationality Act who—
 (i)have not yet participated in the enhanced screening process required under section 3(a); or (ii)have not been notified by the Secretary pursuant to subsection (a);
 (E)identifies the number of aliens seeking asylum or refugee status who were deported as a result of information gathered during interviews and background checks conducted pursuant to subsections (a)(2) and (b), broken down by country of origin; and
 (F)indicates whether the enhanced screening process has been implemented in a manner that is overbroad or results in the deportation of individuals who pose no reasonable national security threat.
 (2)Certification and national security reportNot later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security shall certify to Congress that—
 (A)the requirements described in subsections (a) through (c) have been completed; (B)the report required under paragraph (1) was timely submitted; and
 (C)all necessary steps have been taken to improve the refugee screening process to prevent terrorists from threatening national security by gaining admission to the United States by claiming refugee or asylee status and refugee status.
					(e)Temporary moratorium on refugee admission
 (1)In generalThe Secretary of State may not approve an application for refugee status under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) and the Secretary of Homeland Security may not approve an application for asylum under section 208 of such Act (8 U.S.C. 1158) to any national of a high-risk country.
 (2)High-risk countryIn this subsection, the term high-risk country means any of the following countries or territories: (A)Afghanistan.
 (B)Algeria. (C)Bahrain.
 (D)Bangladesh. (E)Egypt.
 (F)Eritrea. (G)Indonesia.
 (H)Iran. (I)Iraq.
 (J)Jordan. (K)Kazakhstan.
 (L)Kuwait. (M)Kyrgyzstan.
 (N)Lebanon. (O)Libya.
 (P)Mali. (Q)Morocco.
 (R)Nigeria. (S)North Korea.
 (T)Oman. (U)Pakistan.
 (V)Qatar. (W)Russia.
 (X)Saudi Arabia. (Y)Somalia.
 (Z)Sudan. (AA)Syria.
 (BB)Tajikistan. (CC)Tunisia.
 (DD)Turkey. (EE)United Arab Emirates.
 (FF)Uzbekistan. (GG)Yemen.
 (HH)The Palestinian Territories. (f)Conditions for resumption of approvalsThe moratorium under subsection (e) may be lifted after—
 (1)the Secretary of Homeland Security— (A)submits the reports required under subsection (d)(1);
 (B)makes the certifications required in subsection (d)(2); and (C)certifies to Congress that any backlog in screening existing cases from those aliens already approved, or pending approval, has been eliminated; and
 (2)Congress enacts a law to reinstate, based upon the information provided, the approval of applications for refugee or asylee status.
				3.Additional waiting periods and security screenings for new visa applicants
 (a)Enhanced security screeningsThe Secretary of Homeland Security, in cooperation with the Secretary of State, shall ensure that a new application for a visa to enter the United States is not approved until—
 (1)at least 30 days after such application is submitted; and (2)after the completion of an enhanced security screening with respect to the applicant.
 (b)Visa Waiver Program countriesUnless otherwise permitted under this Act, the Secretary of Homeland Security, in cooperation with the Secretary of State, shall ensure that no alien enters the United States until after 30 days of security assessments have been conducted on such alien, regardless of whether the alien’s country of origin is participating in the Visa Waiver Program established under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187).
			(c)Trusted traveler exception
 (1)In generalNotwithstanding subsections (a) and (b) or section 4(a), the Secretary of Homeland Security shall accept applications, and may approve qualified applicants, for enrollment in the Global Entry trusted traveler program described in section 235.12 of title 8, Code of Federal Regulations, regardless of the nationality or country of habitual residence of the applicant.
 (2)PriorityIn review applications for enrollment in the Global Entry trusted traveler program, the Secretary shall assign priority status in the following order:
 (A)United States citizens. (B)United States legal permanent residents.
 (C)Citizens of any country that is designated as a Visa Waiver Program country under section 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)).
 (D)Aliens that have a documented frequent travel history to and from the United States. (E)Applicants not described in subparagraphs (A) through (D).
 (3)Use of feesFees collected from applicants for the Global Entry trusted traveler program shall be used to pay for the cost of enhanced screening required under this Act.
 (4)Rule of constructionNothing in this Act may be construed as requiring the Secretary of Homeland Security to approve an unqualified or high-risk applicant for enrollment in the Global Entry trusted traveler program.
				4.Enhanced security screening for higher-risk visa applicants
			(a)Moratorium on high-risk visas
 (1)In generalExcept as provided in paragraph (2), the Secretary of Homeland Security may not approve any application for entry to the United States from an alien who is a national of, or who is applying from, a high-risk country (as defined in section 2(e)) until after—
 (A)the completion of the congressional review process described in subsection (b); and
 (B)the enactment of a law that authorizes the termination of the visa moratorium under this subsection.
 (2)ExceptionThe visa moratorium under paragraph (1) shall not apply to individuals who are enrolled in the Global Entry trusted traveler program.
				(b)Congressional review of screening policies
 (1)CertificationThe Secretary of Homeland Security, the Secretary of State, and the Director of National Intelligence shall jointly submit a report to Congress certifying that—
 (A)a national security screening process has been established and implemented that significantly improves the Federal Government’s ability to identify security risks posed by aliens from high-risk countries who—
 (i)seek to travel to the United States; or (ii)have been approved for entry to the United States;
 (B)the process identified in subparagraph (A) requires a 30-day security assessment for each applicant from high-risk countries;
 (C)the national security screening process for aliens from high-risk countries will be used to assess the risk posed by applicants from such countries, including a description of such process;
 (D)the screening process identified in subparagraph (A) will be used to assess national security risks posed by aliens who are already in the United States or have been approved to enter the United States;
 (E)the complete biometric entry-exit control system required under section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1221 note) has been fully implemented;
 (F)all necessary steps have been taken to prevent the national security vulnerability of allowing individuals to overstay a temporary legal status in the United States; and
 (G)a policy has been implemented to remove aliens that are identified as having overstayed their period of lawful presence in the United States.
 (2)Conditions for resumption of approvalsAfter the certifications required under paragraph (A) have been made, Congress may enact a law, based on the information provided, to lift the moratorium described in subsection (a).
				5.One hundred percent exit tracking for all United States visitors
 (a)Recording exits and correlation to entry dataThe Secretary of Homeland Security shall integrate the records collected through the automated entry-exit control system referred to in section 4(b)(1)(E) into an interoperable data system and any other database necessary to correlate an alien’s entry and exit data.
 (b)Processing of recordsBefore the departure of outbound aliens at each point of entry, the Secretary shall provide for cross-reference capability between databases designated by the Secretary under subsection (a) to determine and record whether an outbound alien has been in the United States without lawful immigration status.
 (c)Records inclusion requirementsThe Secretary shall maintain readily accessible entry-exit data records for immigration and other law enforcement and improve immigration control and enforcement by including information necessary to determine whether an outbound alien without lawful presence in the United States entered the country through—
 (1)unauthorized entry between points of entry; (2)visa or other temporary authorized status;
 (3)fraudulent travel documents; (4)misrepresentation of identity; or
 (5)any other method of entry. (d)Prohibition on collecting exit records for United States citizens at land points of entry (1)ProhibitionWhile documenting the departure of outbound individuals at each land point of entry along the Southern or Northern border, the Secretary may not—
 (A)process travel documents of United States citizens; (B)log, store, or transfer exit data for United States citizens;
 (C)create, maintain, operate, access, or support any database containing information collected through outbound processing at a point of entry that contains records identifiable to an individual United States citizen.
 (2)ExceptionThe prohibition set forth in paragraph (1) does not apply to the records of an individual if an officer processing travel documentation in the outbound lanes at a point of entry along the Southern or Northern border—
 (A)has a strong suspicion that the individual has engaged in criminal or other prohibited activities; or
 (B)needs to verify an individual's identity because the individual is attempting to exit the United States without travel documentation.
 (3)Verification of travel documentsSubject to the prohibition set forth in paragraph (1), the Secretary may provide for the confirmation of a United States citizen's travel documentation validity in the outbound lanes at a point of entry along the Southern border.
 (e)Report on infrastructure requirements to carry out 100 percent land exit trackingNot later than 60 days after the date of the enactment of this Act, the Secretary shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that assesses the infrastructure needs for each point of entry along the Southern border to fulfill the requirements under this section, including—
 (1)a description of anticipated infrastructure needs within each point of entry; (2)a description of anticipated infrastructure needs adjacent to each point of entry;
 (3)an assessment of the availability of secondary inspection areas at each point of entry; (4)an assessment of space available at or adjacent to a point of entry to perform processing of outbound aliens;
 (5)an assessment of the infrastructure demands relative to the volume of outbound crossings for each point of entry; and
 (6)anticipated wait times for outbound individuals during processing of travel documents at each point of entry, relative to possible improvements at the point of entry.
 (f)Limitations on outbound secondary inspectionsThe Secretary may not designate an outbound United States citizen for secondary inspection or collect biometric information from a United States citizen under outbound inspection procedures unless criminal or other prohibited activity has been detected or is strongly suspected.
			(g)Outbound processing of persons in the united states without lawful presence
 (1)Process for recording unlawful presenceIf the Secretary determines, at a point of entry along the Southern border, that an outbound alien has been in the United States without lawful presence, the Secretary shall—
 (A)collect and record biometric data from the individual; (B)combine data related to the individual's unlawful presence with any other information related to the individual in the interoperable database, in accordance with paragraphs (4) and (5) of subsection (b); and
 (C)except as provided in subparagraph (B), permit the individual to exit the United States. (2)ExceptionAn individual shall not be permitted to leave the United States if, during outbound inspection, the Secretary detects previous unresolved criminal activity by the individual.
 (h)Rule of constructionNothing in this Act, or amendments made by this Act, may be construed as replacing or repealing the requirements for biometric entry-exit capture required under section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1221 note).
			6.Requirements to ensure legal voting
			(a)Restrictions
 (1)Affidavit requiredAny individual in asylum status, refugee status, legal permanent resident status, or any other permanent or temporary visa status who intends to remain in the United States in such status for longer than 6 months shall submit to the Secretary, during the period specified by the Secretary, a signed affidavit that states that the alien—
 (A)has not cast a ballot in any Federal election in the United States; and (B)will not register to vote, or cast a ballot, in any Federal election in the United States while in such status.
 (2)PenaltyIf an alien described in paragraph (1) fails to timely submit the affidavit described in paragraph (1) or violates any term of such affidavit—
 (A)the Secretary shall immediately— (i)revoke the legal status of such alien; and
 (ii)deport the alien to the country from which he or she originated; and (B)the alien will be permanently ineligible for United States citizenship.
 (3)Bars to legal statusAny individual in asylum status, refugee status, legal permanent resident status, or any other permanent or temporary visa status who illegally registers to vote or who votes in any Federal election after receiving such status or visa—
 (A)shall not be eligible to apply for permanent residence or citizenship; and (B)if such individual has already been granted permanent residence, shall lose such status and be subject to deportation pursuant to section 237(a)(6) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(6)).
					(b)Responsibilities of the Secretary of Homeland Security
 (1)Eligibility determinationIn determining whether an individual described in subsection (a)(1) is eligible for legal status, including naturalization, under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary of Homeland Security shall verify that the alien has not registered to vote, or cast a ballot, in a Federal election in the United States.
 (2)Verification of citizenshipThe Secretary shall provide the election director of each State, and such local election officials as may be designated by such State directors, with access to relevant databases containing information about aliens who have been granted asylum, refugee status, or any other permanent or temporary visa status authorized under the Immigration and Nationality Act or by executive action, for the sole purpose of verifying the citizenship status of registered voters and all individuals applying to register to vote.
 (3)Annual reportThe Secretary shall submit an annual report to Congress that identifies all jurisdictions in the United States that have registered individuals who are not United States citizens to vote in a Federal election.
				(c)Responsibilities of States
 (1)Proof of citizenshipNotwithstanding the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), and any other Federal law, all States and local governments—
 (A)shall require individuals registering to vote in Federal elections to provide adequate proof of citizenship;
 (B)may not accept an affirmation of citizenship as adequate proof of citizenship for voter registration purposes; and
 (C)may require identification information from all such voter registration applicants. (2)Cooperation with department of homeland securityAll States and local governments shall provide the Department of Homeland Security with the registration and voting history of any alien seeking registered provisional status, naturalization, or any other immigration benefit, upon the request of the Secretary.
				(3)Consequence of noncompliance
 (A)First yearIf any State is not in compliance with the proof of citizenship requirements set forth in paragraph (1) on or before the date that is 1 year after the date of the enactment of this Act, the Secretary of Transportation shall reduce the apportionment calculated under section 104(c) of title 23, United States Code, for that State for the following fiscal year by 10 percent.
 (B)Subsequent yearsFor each subsequent year in which any State is not in compliance with the proof of citizenship requirements set forth in paragraph (1), the Secretary of Transportation shall reduce the apportionment calculated under section 104(c) of title 23, United States Code, for that State for the following fiscal year by an additional 10 percent.
					7.Secure the Treasury
 (a)No welfare for refugees or asylees beginning 1 year after date of admissionNotwithstanding any other provision of law, an alien admitted to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) or granted asylum under section 208 of such Act (8 U.S.C. 1158), beginning 1 year after the date of such admission—
 (1)is not be eligible for any assistance or benefits described in subsection (c); and
 (2)may not claim the earned income tax credit under section 32 of the Internal Revenue Code of 1986.
 (b)No citizenship for aliens who apply for and receive welfareAny alien granted refugee status or asylee admission to the United States under a permanent or temporary visa, and who is prohibited under subsection (a) from applying for, or receiving, assistance or benefits described in subsection (c) or from claiming the earned income tax credit under section 32 of the Internal Revenue Code of 1986, or any other credit allowed by subpart C of part IV of subchapter A of chapter 1 of such Code shall be permanently prohibited from becoming naturalized as a citizen of the United States if the alien—
 (1)applies for and receives any such assistance or benefits; or
 (2)claims and is allowed any such credit. (c)Federal means-tested benefit programsThe Federal means-tested benefit programs listed in this paragraph are—
 (1)the temporary assistance for needy families program under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.)
 (2)the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); (3)the State children’s health insurance program authorized under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.);
 (4)the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); and
 (5)the program of block grants to States for social services under subtitle A of title XX of the Social Security Act (42 U.S.C. 1397 et seq.).
 (d)Verification proceduresIn order to comply with the limitation under subsection (a)— (1)proof of citizenship shall be required as a condition for receipt of assistance or benefits under the Federal means-tested benefit programs listed in subsection (c);
 (2)proof of citizenship shall be verified as a condition for receiving assistance or benefits under the Federal means-tested benefit programs listed in subsection (c), including by using the Systematic Alien Verification for Entitlements Program of the U.S. Citizenship and Immigration Services to confirm that an individual who has presented proof of citizenship as a condition for receipt of assistance or benefits under any such program is not an alien; and
 (3)officers and employees of State agencies that administer a Federal means-tested benefit program listed in subsection (c) shall report to any suspicious or fraudulent identity information provided by an individual applying for assistance or benefits to the Secretary of Homeland Security.
 (e)Nonapplication of the Privacy ActNotwithstanding any other provision of law, section 552a of title 5, United States Code (commonly referred to as the Privacy Act) may not be construed as prohibiting an officer or employee of a State from verifying a claim of citizenship for purposes of eligibility for assistance or benefits under a Federal means-tested benefit program listed in subsection (c).
			
	November 30, 2015Read the second time and placed on the calendar